Evaluation and assessment of the Animal Welfare Action Plan 2006-2010 (short presentation)
The next item is the report by Marit Paulsen, on behalf of the Committee on Agriculture and Rural Development, on the evaluation and assessment of the Animal Welfare Action Plan 2006-2010.
Mr President, animal welfare is, in fact, something that most of the citizens of Europe care about. Animal welfare is not just about animals. It also concerns our own identity, what we think we represent and what we think Europe represents, what we consider to be the hallmarks of civilisation; it is about respect and how we treat these, our fellow travellers in the journey through life.
In my assessment, which is supported by the Committee on Agriculture and Rural Development, the vast majority of the five year plan adopted by Parliament in 2006 - for which Mrs Jeggle was rapporteur - has been implemented fairly reasonably. One very important piece of the puzzle is missing, and that is compliance. Consequently, when I outlined the coming five year plan - which both I and the Committee very much hope will come about this year - I focused on tightening up compliance with the existing legislation.
At present, this means, in particular, the directive on the life, welfare and management of pigs. It also concerns the recurrent problem of the long-distance transport of animals, sometimes in grim conditions. In other words, it is about compliance with, control of and the sanctions contained in the laws, directives and regulations that have already been passed.
Furthermore, I should like to see a slightly new approach - and in particular a more holistic approach. I would like to see a general act on the protection of animals that sets a basic standard for Europe, the EU and the internal market, with minimum levels laid down.
This is important for two reasons. Firstly, because of competition within the Union in the internal market; in other words, it must not be possible for one country to derive a competitive advantage as a result of the neglect of animals. The second and perhaps most important reason is that we make great demands of European farmers and producers. They therefore need to be protected from unfair competition from third countries. It is unreasonable to make such great demands of them if we are not prepared to ensure fair trade. Moreover - and this may not be so popular - somehow or other, we have to pay for animal welfare. Whether this is at the point of sale or via taxes is a debate for another occasion. We also need to establish a permanent, well-organised network - and note here what I am saying: not a new authority, but rather coordinating functions for the extremely good scientific institutions that we already have in Europe.
Last but not least, we need to get to grips with the use of antibiotics in animal husbandry. I am not talking now about the risk of antibiotic residues in foods, but rather about the resistance to antibiotics - particularly among zoonotic bacteria - which poses a considerable threat to public health.
Mr President, I want to refer to a piece of legislation with which the Commissioner - who was Energy Commissioner for five years - will be closely acquainted. That is the Laying Hens Directive, which requires the animal welfare standards of the cages in which egg-laying hens are kept to be upgraded by the end of next year.
I thought this would cost thousands. In fact, in many commercial centres, it costs millions, as large-scale industrial equipment is involved. Many countries have complied with the directive. Many farmers have invested money to ensure that animal welfare standards are raised to the required level, but I do not think we are likely to get compliance across the entire European Union by the end of next year.
I want to know what action the Commission will take, and what action it is initiating, to try and get compliance.
The rapporteur has called for a ban on trade in eggs which do not comply with the legislation. I am not sure that one can do that. However, I want to know that the Commission is being proactive in trying to ensure that Member States and their farmers keep to raising these animal welfare standards and that there is a level playing field for all.
(FR) Mr President, Mrs Paulsen, thank you for your report. I would like to applaud the work that has been done by the various shadow rapporteurs as part of the preparation for this dossier and, in particular, the rapporteur for my group, Mrs Jeggle.
This issue resonates differently in the various European countries. Not all producers or consumers perceive the issue in the same way. In spite of this, European legislation is gradually succeeding in creating a very strict standard, which I feel we should make much better use of in international negotiations and, in particular, in the control of imported products.
However, as has already been said, these rules carry a cost, and every day we are seeing this cost rise for farmers and other operators, at the very time when the profitability of farming is being hit hard. This is, therefore, a clear justification for the common agricultural policy. If we spend EUR 100 per head per year to finance a common agricultural policy, animal welfare is one good reason why this funding is needed.
(RO) I wish to congratulate Mrs Paulsen for this report, which offers solutions concerning animal welfare and the problems which this subject raises within European policies. It is well known that animal health comprises their well-being and a certain, minimum biological comfort, without which it is not possible for them to fully express their vitality, including their natural behaviour, depending on the changes which occur in their living environment.
This is why I believe that the improvement and increase in competitiveness in the agricultural sector must be maintained at European Union level by promoting and observing the current regulations governing animal welfare, which must also comply with the requirements for their protection. This entails Member States considering a review of their livestock rearing technologies and replacing old technologies with other, state-of-the-art and high-performance technologies, which take into account the animals' physiological needs and allow their productive biological potential to be utilised in ideal conditions, also resulting in much better food safety. This obviously envisages both the allocation of appropriate funds to this area and the efficient use of the support opportunities offered by them so that Member States can invest in modern, innovative solutions intended for the benefit of the animals' welfare.
I believe that, in order to find the best solutions, an important role can be given to the involvement of ordinary citizens and civil society in drafting and implementing programmes in this area, tailored to the actual situations in each Member State.
(FI) Mr President, animal welfare is also a measure of how civilised we, the European people, are. The European Union must ensure that legislation is up to date and that supervision is in operation. At the moment, there are shortcomings in both of these areas.
The question of transporting animals has been raised here. We have seen some cruel and harsh films on the television and, in this matter, as well as in every matter associated with animal welfare, we would expect swift action from the Commission so that we can be sure that animals are treated in a decent manner.
Member of the Commission. - Mr President, I would like to thank Parliament and, in particular, Mrs Paulsen, for the own-initiative report on the EU Animal Welfare Action Plan. The report is not only a reflection of what has passed, but also contains important and useful ideas for a future strategy on animal welfare.
The Action Plan, adopted in 2006, has basically been a success. It has brought together separate EU initiatives into a single vision on animal welfare, and its implementation has been broadly satisfactory. That said, the Commission shares the view expressed during this catch-the-eye session that enforcement remains a serious issue and efforts need to be maintained and enhanced to ensure proper implementation.
Regarding the question from Chris Davies, we will provide a written answer on that particular question but, basically, the Commission is focused on implementation. The rules adopted should be implemented. It is not only about the rule of law, but also about fair competition.
We also agree on the need to promote fair competition between EU and non-EU producers. Animal welfare is also a 'non-trade concern' that has to be defended and explained during the WTO negotiations. Our future strategy will have to make that clear.
I note the call for a new action plan for 2011-15, and am pleased to inform you that the Commission has already started work in that direction. Our ambition is to establish a new strategy for animal welfare that will adopt a holistic approach, taking into account the overall costs for EU producers and the effects of welfare measures on their competitiveness.
As mentioned in the report, Article 13 of the Treaty on the Functioning of the European Union underlines the need for consideration for all animals. The idea of a general European animal welfare law, encompassing all animals, is also a very interesting one. Such a general law could be the basis for future initiatives, including legislation, but also information to the consumer, education, research and promotion of higher standards.
I also note and appreciate the support for the establishment of a European network of reference centres for animal welfare. This would assist EU institutions, Member States and stakeholders in their actions to promote animal welfare initiatives.
I share your opinion that the future strategy should carefully look at costs and competitiveness. We must ensure consistency between our policies, keeping in mind the overall sustainability of our proposals from a global perspective.
The report also stressed that the EU budget should correspond to our ambitions - in particular, by providing sufficient resources for research, new technologies and techniques in the field of animal welfare. It also stressed the need for sufficient resources for proper monitoring and support to EU producers.
As I have said, the Commission welcomes all these ideas - which collectively show that animal welfare is high on the EU's agenda. The Commission plans to present a new EU strategy for animal welfare in 2011.
The debate is closed. The vote will take place in two weeks' time, during the part-session in Brussels.
Written statements (Rule 149)
Animal welfare is an important issue. European legislation on this matter must be rigorously applied, as Mrs Paulsen's report recommends. We must also ensure that the animal welfare standards imposed in the EU are applied reciprocally to goods entering European territory. Indeed, our farmers and the European agri-food industry must not be penalised at a time when they are incurring additional costs to meet EU requirements. Animal welfare standards must go hand in hand with European trade policy, with the protection of our jobs and with hunting practices for fauna management, which are crucial to the balance of biodiversity. Moreover, I would express my reservations about the creation of a European Network of Reference Centres for the protection and welfare of animals. As rapporteur for the 2008 discharge to be granted to the decentralised agencies of the EU, I am well aware of the problem of setting up agencies which, unfortunately, have no overall coherence. This issue, which the interinstitutional working group on the agencies is looking into, must be resolved before the establishment of any new agencies is considered.